Per Curiam.
The proof fully establishes that the petition was not filed within the time provided by law. In the absence of an adequate excuse shown for non-compliance, especially in view of the long delay in seeking judicial relief and the serious consequences resulting therefrom, the Special Term should not have exercised its discretion in favor of the petition.
The order should be reversed and the motion denied.
Present — Martin, P. J., Townley, Untermyer, Cohn and Callahan, JJ.
Order unanimously reversed and the motion denied.